UNITED STATES BANKRUPTCY COURT
N()RTHERN DISTRICT OF CALIFORNIA

Name of Debtor: Lilibeth Langgamon Bersabal Case No. 19-40519
CHAPTER 13 PLAN

YOU WILL B'E NOTIFIED OF THE DATE, TIME, AND LOCATION OF A HEARING TO CONFIRM THIS PLAN AND OF THE
DEADLINE TO OBJECT TO ITS CONFIRMATION. IN THE ABSENCE OF A TIMELY WRITTEN OBJECTION, THIS PLAN
MAY BE CONFIRMED. lT WlLL BE EFFECTIVE UPON ITS CONFIRMATION.

Section 1. Plan Payments and Plan Duration

1.01 Plan payments. To complete this plan, Debtor shall:
a. Pay to Trustee $ 1,521.00 per month for 60 months from the following sources: (describe, such as wages, rental

income, etc.):
Debtor shall after months, increase the monthly payment to $ for months

b. ln addition to the foregoing monthly payments, pay to Trustee $ 0.00 from the following sources on the dates
indicated:
Date(s):
Source(s):

 

 

c. The monthly plan payments will continue for 60 months unless all allowed unsecured claims are fully paid within a
shorter period of time. This plan cannot propose monthly payments beyond 60 months.

Section 2. Claims and Expenses

2.01. With the exception of any post-petition direct payments to be made by Debtor, the payments required by Sections 2.04, 2.05,
2.07, 2.08, 2. 10 and 3.01 will not be made pursuant to this plan unless a timely proof of claim is filed by or on behalf of a creditor,

including a secured creditor.

2.02. The proof of claim, not this plan or the schedules, shall determine the amount and classification of a claim unless the couit's
order on a claim objection, valuation motion, lien avoidance motion, or adversary proceeding judgment affects the amount or
classification of a claim.

2.03. Trustee's fees shall be paid pursuant to 28 U.S.C. §586(e). Compensation due a former chapter 7 trustee shall be paid
pursuant to ll U.S.C. §l326(b)(3)(B). Debtor’s attorney of record was paid $ 457.00 before the Chapter l3 case was tiled. By
separate order or in accordance with applicable Guidelines, alter confirmation, debtor’s attorney shall be paid additional fees of

$ 4,543.00 through this plan at the rate of $ 1,135.75 per month until paid in iiill.

Secured Claims

2.04. Class 1: All delinquent secured claims that are not modified by this plan. Class l claims are delinquent and other than
the curing of any arrears, are not modified by this plan. Debtor or a third party ( ) shall directly make all post-petition payments
on Class l claims

a. Cure of arrears. Trustee shall pay in full all allowed pre-petition arrears on Class l claims.

b. Application of payments. The arrearage payment may include interest lf the provision for interest is left blank, interest
will not accrue. The arrearage payment must be applied to the arrears. It` this plan provides for interest on arrears, the
arrearage payment shall be applied first to such interest, then to arrears.

 

Class l Creditor's Name/ Collateral Amount of Arrears Interest Rate on Fixed Arrearage Payment Start Date

 

Description Arrears (0% Payment (Start date will be a
` unless otherwise specific month during
stated) the plan)
1. LoanCare LLC 54,000.00 G.OD% 1,173.91 4

979 Dainty Ave. Brentwood,
CA 94513 Contra Costa
County

5 Beds * 4 Baths * 3,578

N.D, Cal. Model Chapter 13 Plan (August l, 2013)
Software Copyright (c) 1996-2019 best Case LLC- www.bestcase.com Best Case Bankruptcy

Case: 19-40519 Doc# 22 Filed: 03/20/19 Entered: 03/20/19 19:11:00 Page 1 of 5

 

 

 

 

 

 

 

 

 

 

 

Class 1 Creditor's Name/ Collateral Amount of Arrears Interest Rate on Fixed Arrearage Payment Start Date
Description Arrears (0% Payment (Start date Will be a
unless otherwise specific month during
stated) the plan)
sqft
2. Santander Consumer USA 6,045.00 0.00% 131.41 4
2012 Chrysler 200 140000
miles
3. Stanfrdfcu 3,325.00 0.00% 72.28 4
2013 Forci Escape 89000
miles

 

 

 

 

 

 

 

2.05. Class 2: All secured claims that are modified by this plan.

a. Payment of claim. Trustee shall satisfy each Class 2 claim by paying the amount specified below as the monthly
payment Subject to Section 2.05(0), Class 2 claims will be paid in full. The payment ot` a Class 2 claim shall not
include interest unless otherwise specified lf Debtor does not intend to satisfy a Class 2 claim by periodic
payments, Debtor shall check this box ['_l and provide for this claim in Additional Provisions.

b. Adequate protection payments. Bef`ore confirmation, 'l`rustee shall pay each allowed Class 2 claim secured by a
purchase money security interest in personal property an adequate protection payment as required by ll U.S.C.
§l326(a)(l)(C). As required by ll U.S.C. §1325(a)(5)(B)(iii), equal monthly payments must be no less than the
adequate protection payment

c. Claim amount. The amount of a Class 2 claim is determined by applicable nonbankruptcy law. lf applicable
bankruptcy law authorizes a debtor to reduce a secured claim, Debtor may reduce the claim to the value of the
collateral securing it by filing, serving, and prevailing on a motion or adversary proceeding to determine the value of
that collateral If this plan proposes to reduce a claim based upon the value of collateral, Debtor shall file this
motion or adversary proceeding and have it decided before plan confirmation

d. Lien retention. Each Class 2 creditor shall retain its existing lien as permitted under applicable bankruptcy law.

 

 

 

 

 

 

 

 

Class 2 Creditor's Name/Collateral Purchase Money Estimated Interest Monthly Payment
Description Interest - Personal Amount of Rate (0% unless
(No Reduction in Collateral Value) Property? Claim otherwise stated)
Y/N

-NGNE-
Class 2 Creditor’s Name/Collateral Description Reduced Value of Interest Monthly Payment
(Reduction in Collateral Value) Collateral Rate (0% unless

otherwise stated)
-NONE-

 

 

 

 

 

 

2.06. Class 3: All secured claims for which the collateral is being surrendered Upon confirmation of this plan, the automatic
stay is modified to allow a Class 3 secured claim holder to exercise its rights against its collateral

 

Class 3 Creditor's Name Collateral to be Surrendered
-NONE~

 

 

 

 

 

2.07. Class 4: All other non-delinquent secured claims. Class 4 claims are not delinquent and are not modified by this plan.
Debtor or a third party ( l shall directly make all post-petition payments on Class 4 claims.

 

Class 4 Creditor's Name/Collateral Description Monthly Contract installment
-NONE-

 

 

 

 

 

2.08. The deed of` trust with ("Creditor") encumbers real property located

at securing a loan that is the subject of a loan modification application (the "Application"). The monthly

 

N.D. Cal, Model Chapter 13 Plan (August l, 2013)
Software Copyright (c) 1996-2019 Best Case LLC - www.bestcase.com Best Case Bankruplcy

Case: 19-40519 Doc# 22 Filed: 03/20/19 Entered: 03/20/19 19:11:00 Page 2 of 5

payment listed below represents the projected payment under the Application, and may not be the payment when the Application is
approved or denied Notwithstanding Section 2.04, and except as otherwise provided in this plan, Trustee will not pay any pre-petition
arrears claimed by Creditor while the Application is proposed or pending

a. lf` Creditor approves the Application, the monthly payment Debtor shall directly make will be the amount approved
by Creditor.
b. If the approved Application changes the amount of arrears that otherwise would be paid under Section 2.04, alters

any plan payment to be made to Trustee, or adversely affects the amount to be paid to claimants in Section 2.12,
Debtor shall tile an amended plan reflecting such changes within 14 days of receipt of written notification of
approval of the Application.

 

 

c. lf Creditor denies the Application, Debtor shall, within 14 days of receipt of written notification of denial of the
Application, file an amended plan providing for appropriate treatment of pre-petition and post-petition arrears or
surrender of the property.

d. lf Debtor fails timely to file an amended plan, Debtor shall be deemed to be in material default under this plan and
the remedies described in Section 4.02 shall be available to Trustee or Creditor.

Class 4 Creditor's Name/Collateral Description Monthly Contract Monthly Modification
Installment Installment
-NONE-

 

 

 

 

2.09. Secured claims not listed as Class l, 2, 3, or 4 claims are not provided for by this plan, and Trustee shall not make any
disbursements on such claims. The failure to provide for a secured claim in one of these classes may be cause to terminate the

automatic stay as to that claim holder.

Unsecured Claims

2.10. Class 5: Unsecured claims entitled to priority pursuant to 11 U.S.C. §507. Trustee shall pay in full Class 5 claims,
whether or not listed below, unless a claim holder agrees to accept less or ll U.S.C. §1322(a)(4) is applicable If ll U.S.C.
§1322(a)(4) applies, the claim holder and the treatment of the claim shall be specified in the Additional Provisions. Notwithstanding
any other provision in this plan, Debtor shall directly pay all domestic support obligations and all loan payments to a retirement or
thrift savings plan that are due and payable post-petition, regardless of whether this plan is confirmed or a proof of claim is filed.

 

Class 5 Creditor's Name Type of Priority Estimated Claim Amount
-NONE-

 

 

 

 

 

2.11. Class 6: Designated unsecured claims that will be paid in full even though all other nonpriority unsecured claims may
not be paid in full.

 

Class 6 Creditor's Name Reason for Special Treatment Estimated Claim Amount
-NONE- ~

 

 

 

 

 

2.12. Class 7: All other unsecured claims. These claims, including the unsecured portion of secured recourse claims not entitled
to priority, total approximately $15,461.00. The funds remaining after disbursements have been made to pay all administrative
expense claims and other creditors provided for in this plan are to be distributed on a pro-rata basis to Class 7 claimants

[select one of the following options:]
Percent Plan. Class 7 claimants will receive no less than % of their allowed claims through this plan.

X Pot Plan. Class 7 claimants are expected to receive 100 % of their allowed claims through this plan.

Section 3. Executory Contracts and Unexpired Leases

3.01. Debtor assumes the executory contracts and unexpired leases listed below. Debtor shall directly make all post-petition
payments to the other party to the executory contract or unexpired lease. Unless a different treatment is required by ll U.S.C.
§365(b)(1) and is set out in the Additional Provisions, Trustee shall pay in full all pre-petition defaults

N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 19§6-2019 Best Case LLC - www.bestcase.com Best Case Bankruptcy

Case: 19-40519 Doc# 22 Filed: 03/20/19 Entered: 03/20/19 19:11:00 Page 3 of 5

 

 

 

 

Name of Other Party to Executory Description of Regular Monthly Pre-petition Monthly Cure Payment
Contract Unexpired Lease Contract/Lease Paymcnt Default
-NONE-

 

 

 

 

 

 

 

3.02. Any executory contract or unexpired lease not listed in the table above is rejected A proof ot` claim for any rejection
damages shall be filed by the later of the claims bar date or thirty days after continuation of this plan. Upon confirmation of this plan,
the automatic stay is modified to allow the nondebtor party to a rejected, unexpired lease to obtain possession of leased property, to
dispose of it under applicable law, and to exercise its rights against any nondebtor in the event of a default under applicable law or

COIllll‘aCf.

Section 4. Miscelianeous Provisions

4.01. Vesting of property. Property of the estate will revest in Debtor upon continuation
li` Debtor does not want the property to revest, Debtor must check the following box: El SHALL NOT REVEST.

lt` the property of the estate does not revest in Debtor, Trustee is not required to tile income tax returns for the estate, insure any estate
property or make any of Debtor's ongoing, regular post-petition debt payments with the exception of monthly cure payments
otherwise required by this plan. Upon completion of this plan, all property shall revest in Debtor.

Notwithstanding the revesting of property in Debtor, the court will retain its supervisory role post-confirmation to enforce Fed. R.
Bankr. P. 3002.1 and provide any other relief necessary to effectuate this plan and the orderly administration of this case.

Atter the property revests in Debtor, Debtor may sell, refinance or execute a loan modification regarding real or personal property
without further order of the court with the approval of Trustee.

4.02. Remedies upon default If` Debtor defaults under this plan or does not complete this plan within 60 months, Trustee, or any
other party in interest may request appropriate relief pursuant to Local Bankruptcy Rules. This relief may consist of, without
limitation, dismissal of the case, conversion ot` the case to chapter 7, or relief from the automatic stay to pursue rights against
collateral. lt` the court terminates the automatic stay to permit a Class l or 2 secured claim holder or a party to an executory contract
or unexpired lease to proceed against its collateral, unless the court orders otherwise, Trustee shall make no further payments on
account of such secured claim, executory contractor unexpired lease claim, and any portion of such secured claim not previously
satisfied under this plan shall be treated as a Class 3 claim. Any deficiency remaining after the creditor's disposition of its collateral
for which Debtor has personal liability shall be treated as a Class 7 claim subject to the timely filing of a proof of ciaim.

4.03 Im perm issible Provisions. Notwithstanding any other term in this plan, Debtor does not seek through the continuation and
completion of this plan either a determination of the dischargeability of any debt or the discharge of any debt that is non-dischargeable

as a matter oflaw in a Chapter 13 case under ll U.S.C. §1328.

Section 5. Additional Provisions

This plan is the court's standard plan form. Other than to insert text into designated spaces, expand tables to include additional claims,
or change the title to indicate the date of the plan or that the plan is a modified plan, the preprinted text of this form has not been
altered lf there is an alteration, it will be given no effect. The signatures below are certifications that the standard plan form has not

been altered

Despite the foregoing, as long as consistent with the Bankruptcy Code, the Debtor may propose additional provisions that modify the

preprinted text. All additional provisions shall be on a separate piece of paper appended at the end of this plan. Each additional
provision shall be identified by a section number beginning with section 5 .01and indicate which section(s) of the standard plan form

have been modified or affected

   
 

Additional Provi ions [choose one] are L'J are not l appended to this p

Dated: 5 261 j 1
Lilibeth Langgamon Bey`lsa{al')

Debtor

 

 

N.D. Cal. Model Chapter 13 Plan (August l, 2013)
Sofiware Copyrighl (c) 1996-2019 Besl Case LLC - www.bestcase.com

Beell Case Bnnkmplcy

Case: 19-40519 Doc# 22 Filed: 03/20/19 Entered: 03/20/19 19:11:00 Page 4 of 5

 

  

Debtor “i'
t §
gist l

 

Dated: :§7/2/¢7// z it .
cary s. ss ere'sBN gases
Debtor's Att ey

N.D. Cal, Model Chapter 13 Plan (August l, 2013)
Software Copyright (c) 19§6-2019 Best Case LLC - www.bestcase.com Best Case Bankrupicy

Case: 19-40519 Doc# 22 Filed: 03/20/19 Entered: 03/20/19 19:11:00 Page 5 of 5

